Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17-18 depend from claim 15, which no longer exists. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US20190107296).
 Regarding claim 1, Clark teaches an air conditioning system, comprising:
an indoor unit operable to move conditioned air into a space, the indoor unit having an indoor coil (Figure 11B, 215, coil 217); and
an outdoor unit physically separated from the indoor unit, the outdoor unit being mounted within an opening defined by an exterior wall and extending at least 
Regarding claim 2, Clark teaches all of the limitations of claim 1, wherein
the indoor unit has an indoor fan operable to move air over the indoor coil and into the space (Figure 11B, 208).
Regarding claim 3, Clark teaches all of the limitations of claim 1, wherein
the outdoor unit has an outdoor fan operable to move air over the outdoor coil (Figure 11B, 234).
Regarding claim 19, Clark teaches an air conditioning system, comprising:
a sealed system having a refrigerant line (Figure 6, ¶6);
an indoor unit operable to move conditioned air into an indoor space, the indoor unit being mounted entirely within the indoor space and having an indoor coil positioned along the refrigerant line (Figure 11B, indoor coil 217, Figure 11A, 210 is entirely within the indoor space, duct 215 moves conditioned air into the space); and
an indoor unit operable to move conditioned air into a space, the indoor unit having an indoor coil (Figure 11B, 215, coil 217); and
an outdoor unit physically separated from the indoor unit, the outdoor unit being mounted within an opening defined by an exterior wall and at least partially enclosing the indoor space (Figure 11A, “W”), the outdoor unit extending at least partially into the space and at least partially into an outdoor space (Figure 11A, ¶49, 220-221 is at least partially into an outdoor space because it ejects to the outdoors, the two units are separated at least by 218. Furthermore, components of the units are physically separate from each other, e.g. 215 is separate from 220 because air from 215 does not enter or exit 220. The outdoor unit extends into the indoor space because it is within the building thermal envelope, i.e. framing etc.), the outdoor unit having an outdoor coil positioned 
Regarding claim 20, Clark teaches all of the limitations of claim 19, wherein
the indoor unit is mounted to an indoor side of the exterior wall above the outdoor unit along a vertical direction (Figure 11A, 215 is vertically above 205, mounted in/to “W”).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296).
Regarding claim 4, Clark teaches all of the limitations of claim 1, wherein
the outdoor unit has a reversing valve (Figure 10, 142), a compressor (Figure 10, 106), and an expansion valve (¶6, the cycle is a vapor compression cycle and therefore includes an expansion valve), and wherein
the indoor coil of the indoor unit is serially fluidly connected with the reversing valve, the compressor, the outdoor coil, and the expansion valve (¶59).
To the extent that Applicant argues that an expansion valve is not implicitly disclosed in Clark, the Examiner takes OFFICIAL NOTICE that it is old and well known to utilize the components of claim 4 in serial connection to perform a vapor compression cycle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the components as claimed in the vapor compression cycle of Clark in order to provide a simple, effective air conditioning mechanism in Clark.
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Cao (CN109028349A).
Regarding claim 5, Clark teaches all of the limitations of claim 1.
 Clark does not teach the particulars of claim 5.
However, Cao discloses that it is known to place sleeve (Figure 1, 3) capped by an acoustically rated sleeve cover (Figure 3, 8) over an outdoor unit to eliminate sound from emanating from the outdoor unit into the indoor space (¶4, ¶8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an acoustically rated sleeve over the outdoor unit in Clark in order to prevent noise from the compressor from emanating indoors.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Eicher (US10488083). 
Regarding claims 8-10, Clark teaches all of the limitations of claim 1. Clark does not teach the outdoor unit being accessible from the indoor side of the exterior wall.
However, Eicher teaches wherein the outdoor unit is accessible from the interior (Figure 5, door 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place a door on the interior side of the outdoor unit in Clark in order to allow for easier maintenance access.
Regarding claim 9
Regarding claim 10, Clark as modified teaches all of the limitations of claim 9, wherein the sleeve of the outdoor unit is from an existing packaged terminal air conditioner (see rejection of claim 9 above, both Clark and Eicher disclose packaged terminal air conditioners (Figure 4 of Eicher and Figure 8/11B of Clark)).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US20190107296) in view of Kawano (US20150345842). 
Regarding claim 11, Clark teaches all of the limitations of claim 1.
Clark does not teach the particulars of claim 11.
However, Kawano teaches utilizing multiple indoor units connected to a single outdoor unit (Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to connect multiple indoor units to the outdoor unit of Clark in order to allow for the cooling of multiple spaces in a zoned manner, thereby improving cooling efficiency within the structure at large.
Allowable Subject Matter
Claim 12 and any dependents there on are deemed allowable because claim 16 was objected to as being dependent upon a rejected base claim, but was incorporated, along with any intervening limitations, into claim 12.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 06/29/2021 have been fully considered.
Applicant has argued that Clark does not anticipate claim 1 because the outdoor unit is not “physically separated from the indoor unit” and the outdoor unit does not extend partially into the outdoor space and extend partially into the indoor space.
However, the outdoor unit has an outlet louver in an outdoor space, and thereby is at least partially therein. Furthermore, the outdoor unit is within the wall framing, thereby within the indoor space as well. Additionally, physical separation does not require that each of the outdoor and indoor unit be in their own respective package and only connected by refrigerant lines. As long as the components of the outdoor unit are delineated from the components of the indoor unit, as they are in Clark, they can be said to be “physically separate” because within a physical space, one can locate the outdoor and indoor unit. Furthermore, their components are separated by some distance, thereby creating a physical separation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/Examiner, Art Unit 3763